Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/05/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-19 are cancelled. Claims 20-39 are pending in the application.
Allowable Subject Matter
4.	Claims 20-39 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 20, the prior art of record Kim et al. (US 2019/0353694) teaches sending, from a monitoring device, a (DC current) signal to a surge protection device component of a surge protection device, (wherein the DC current signal generates an induced voltage at the surge protection device component) [Figures 1-2, a monitoring device 20 sends a signal to a surge protection device 10]; determining, by the monitoring device, a health of the surge protection device component based on the induced voltage [Figures 1-2, a monitoring device 20 determines a health of the status of the surge protection device 10, see steps S105, S106]; and generating, by the monitoring device, an output capable of being displayed on a display device, wherein the output is based at least in part on the health of the surge protection device component [Figures 1-2, steps S107, an output is displayed based on health of the surge protection device 10].
a monitoring device, a DC current signal to a surge protection device component of a surge protection device, wherein the DC current signal generates an induced voltage at the surge protection device component” in combination with other limitations of the claim.
7.	Claims 21-28 are also allowed as they further limit claim 20.
8.	Regarding claim 29, the prior art of record Kim et al. (US 2019/0353694) teaches 
A monitoring device comprising: a processor [Figures 1-2, Abstract, a processor/controller is taught]; and a memory including computer program code, which when executed by the processor, causes the monitoring device to: determine a health of the surge protection device component based on the induced voltage [Figures 1-2, a monitoring device 20 determines a health of the status of the surge protection device 10, see steps S105, S106]; and generate an output capable of being displayed on a display device, wherein the output is based at least in part on the health of the surge protection device component [Figures 1-2, steps S107, an output is displayed based on health of the surge protection device 10].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “send a DC current signal to a surge protection device component of a surge protection device, wherein the DC current signal generates an induced voltage at the surge protection device component” in combination with other limitations of the claim.
9.	Claims 30-38 are also allowed as they further limit claim 29.
10.	Regarding claim 39, the prior art of record Kim et al. (US 2019/0353694) teaches 
Figures 1-2, Abstract, a processor/controller is taught], causes a monitoring device to: determine a health of the surge protection device component based on the induced voltage [Figures 1-2, a monitoring device 20 determines a health of the status of the surge protection device 10, see steps S105, S106]; and generate an output capable of being displayed on a display device, wherein the output is based at least in part on the health of the surge protection device component [Figures 1-2, steps S107, an output is displayed based on health of the surge protection device 10].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “send a DC current signal to a surge protection device component of a surge protection device, wherein the DC current signal generates an induced voltage at the surge protection device component” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868